UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4955


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DONALD STEVEN CAGLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00266-LHT)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Victoria Jayne, Hickory, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald      Steven        Cagle        pled       guilty     pursuant       to     a

conditional guilty plea to larceny of a firearm and possessing a

stolen    firearm,       in    violation       of    18     U.S.C.      §§ 922(j),      924(l)

(2006).      Cagle    seeks       to     appeal      the       district       court’s    order

adopting the recommendation of the magistrate judge and denying

Cagle’s motion to suppress certain evidence on the ground that

his consent to the search that produced the evidence was not

voluntary.         The        district     court      referred          the    issue     to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

After a hearing, the magistrate judge recommended that relief be

denied and advised Cagle that failure to file timely objections

to    this   recommendation        could       waive       appellate       review       of    any

district court order based on the recommendation.                              Despite this

warning,     Cagle    failed       to     object      to       the    magistrate       judge’s

recommendation.

             The     timely       filing       of     specific          objections       to     a

magistrate     judge’s         recommendation          is      necessary       to   preserve

appellate review of the substance of that recommendation when

the    parties       have       been      warned          of    the      consequences          of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Cagle

has waived his right to argue that his consent to search was not



                                               2
voluntary.     See United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir. 2007).

             Therefore, we affirm his conviction and sentence.        We

dispense     with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                      3